Citation Nr: 1100670	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  09-13 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Whether a Substantive Appeal (VA Form 9) was timely filed.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served from April 1965 to September 1967.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran was notified of the RO decision reducing his 
payments based on incarceration on March 19, 2007.

2.  The RO received the Veteran's notice of disagreement (NOD) on 
October 3, 2007 and a statement of the case (SOC) was sent to the 
Veteran on March 20, 2008.  A second SOC addressing this issue 
was sent to the Veteran on June 17, 2008.

3.  The RO received a VA Form 9 from the Veteran on August 28, 
2008.

3.  A timely request for an extension of the time limit for 
filing a substantive appeal is not of record.


CONCLUSION OF LAW

The Veteran has not submitted a timely Substantive Appeal with 
regard to the March 19, 2007 RO decision, nor has he submitted a 
timely request for extension of the time limit for filing the 
substantive appeal.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 
C.F.R. §§ 3.109, 20.202, 20.302, 20.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In the decision below, the Board has determined the appellant did 
not submit a timely substantive appeal with regard to the RO 
decision currently on appeal.  As such, the Board is declining 
jurisdiction to consider the merits of the claim.  See 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2010).  Thus, 
VA is not required to take any further action to assist the 
claimant.  38 U.S.C.A. § 5103A(a) (West 2002); see also Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001) (holding that the 
statutory and regulatory provisions pertaining to VA's duty to 
notify and assist do not apply to a claim if resolution of the 
claim is based on statutory interpretation, rather than 
consideration of the factual evidence).  In this case, the 
Veteran was properly notified of the jurisdictional problem, and 
he was afforded the procedural safeguards of notice and the 
opportunity to be heard on the question of timeliness.

II.  Analysis

Under VA regulations, an appeal consists of a timely filed NOD in 
writing and, after a SOC has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2010).

A substantive appeal consists of a properly completed VA Form 9, 
"Appeal to Board of Veterans' Appeals" or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions a claimant 
needs to take to perfect an appeal.  38 C.F.R. § 20.202 (2010).  
A substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
Veteran or within the remainder of the one-year period from the 
date of mailing of the notification of the determination being 
appealed, whichever comes later.  The date of mailing of the SOC 
will be presumed to be the same as the date of the SOC, and the 
date of mailing the letter of notification of the determination 
will be presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely filed.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302(b)(1) (2010).  
This may be extended for a reasonable period on request for good 
cause shown.  38 C.F.R. § 20.303 (2010).  An RO may close an 
appeal without notice to an appellant for failure to respond to 
an SOC within the period allowed.  See 38 C.F.R. § 19.32 (2010).

In this case, a March 2007 RO decision informed the Veteran that 
his payments had been reduced due to his incarceration for a 
felony.  A letter dated March 19, 2007 notified the Veteran of 
that decision.  The Veteran filed an NOD on October 3, 2007, and 
the RO issued two SOCs, on March 20, 2008 and June 17, 2008.  
Notification letters were sent to the Veteran on those dates, 
along with copies of the SOCs.  The letters both included notice 
that the VA Form 9, Appeal to the Board of Veterans' Appeals, 
must be filed within 60 days from the date of the letter, or 
within the remainder, if any, of the one-year period from the 
date of the letter notifying the Veteran of the rating decision.  
The letters included the provision that if the substantive appeal 
was not filed within 60 days, the Veteran's case would be closed.  
The letters also included that a request for an extension should 
be made prior to the expiration if the time limit.

The RO received the Veteran's VA Form 9 on August 27, 2008.  
Unfortunately, this document was received by the RO on day 71, 
which is after the time limit for filing a substantive appeal, 
which in this case, was August 16, 2008, 60 days after the 
issuance of the latest SOC.  It was also more than one year since 
the March 2007 decision by the RO.  As a result, the RO notified 
the Veteran in a September 2008 letter that his substantive 
appeal was untimely.  The Board acknowledges that the date noted 
to be the deadline in that letter was incorrect; however the 
substance of the letter was accurate.  Furthermore, the RO 
indicated that the Veteran had until August 18, 2008 to file a 
substantive appeal, affording him two extra days on which to 
file.  The letter correctly indicated that the Substantive Appeal 
was not timely.  The appellant was informed of his right to 
appeal the RO's decision regarding timeliness in a VA Form 4107.  
The Veteran's representative responded by filing a letter 
disagreeing with the RO's decision to close his claim.  The RO 
subsequently issued an SOC in February 2009.

The Board acknowledges the recent decision of the United States 
Court of Appeals for Veterans Claims (Court) in Percy v. 
Shinseki, 23 Vet. App. 37 (2009), which held that the 60-day 
period in which to file a substantive appeal is not 
jurisdictional, and thus VA may waive any issue of timeliness in 
the filing of a substantive appeal.  In that case, by treating a 
disability rating matter as if it were part of the Veteran's 
timely filed substantive appeal for more than five years, VA had 
waived any objections it might have had to the timeliness of the 
appeal with respect to the matter.

However, unlike the claimant in Percy, the RO did not treat the 
Veteran's claim as if it were timely.  On the contrary, after 
reviewing the adequacy of the VA Form 9 and determining that it 
was not timely, the RO notified that Veteran of the defects in 
the substantive appeal and that consideration of this question 
could result in dismissal.  In this case, the Veteran's VA Form 9 
was filed outside the 60 day time limit and was not timely.  
Further, the RO did not treat the VA Form 9 as timely, and, as 
such, did not waive the right to close the Veteran's claim.  
Accordingly, the Board concludes that this case may be 
distinguished from Percy, and that dismissal of the claim by the 
RO was warranted.

Additionally, the Board has considered whether the appellant 
filed a timely request for an extension of the time limit to file 
a substantive appeal.  The Board also notes that VA regulations 
specifically state that a request for an extension of the 60-day 
period for filing a substantive appeal must be in writing and 
must be made prior to expiration of the time limit for filing the 
substantive appeal.  See 38 C.F.R. § 20.303.  After reviewing the 
claims file, however, the Board notes that prior to the 
expiration of the period for filing a timely substantive appeal, 
no document was filed by the appellant that can be construed as a 
timely request for such an extension.  While the Veteran's 
representative has argued that the Veteran's appeal should 
proceed because he was hospitalized during that time period, a 
Report of Contact contained in the claims file shows that the 
Veteran was hospitalized in May 2008, prior to the issuance of 
the June 2008 SOC, when the 60-day time period began.  
Furthermore, this Report of Contact confirms that the Veteran was 
physically able to communicate with VA, even though he was 
hospitalized, and was not otherwise incapacitated.  Therefore, 
the Board finds that the appellant did not submit a timely 
request for an extension of the time limit for filing a 
substantive appeal.

The Board has reviewed the entire record.  Although the Veteran 
filed a substantive appeal (VA Form 9), he did not file one 
within 60 days after the notice letter sent on June 17, 2008.  As 
such, the Veteran's substantive appeal was not timely filed, and 
the RO was within its discretion in closing the Veteran's claim.  
Furthermore, the record reflects that the appellant did not make 
a timely request for an extension of the time limit for filing 
his substantive appeal.  See 38 C.F.R. § 20.303.  Accordingly, as 
the RO did not proceed in error, the Board will not overturn the 
decision of the RO to dismiss the Veteran's claim.  As such, the 
Board does not have jurisdiction to consider his claim, and the 
appeal is dismissed.


ORDER

The VA Form 9, filed on August 27, 2008, was not timely, and the 
appeal is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


